Stephens, J.
The plaintiff’s petition, failing to show that the negligence of the defendants, as charged therein, was the cause of the injury sued for, set forth no cause of action and was properly dismissed on-demurrer.

Judgment affirmed.

Broyles, P. .J., and Bloodworth, J., concur.
The defendants demurred on the ground that no cause of action was set out, and on numerous other grounds, and contended that no connection between the alleged negligence and the injury was shown in the petition. The court allowed the plaintiff an opportunity to amend in order to'meet this objection, but no amendment was offered, and the court sustained the demurrers and dismissed the suit. In the brief of counsel for the plaintiff it is said that “while it is not alleged how or in what manner the current of electricity reached the plaintiff from the wires, it is because the method of the passage is unknown to even experts;” that “the whole case comes under the doctrine of res ipsa loquitur, and is based on the law laid down in Chenall v. Palmer Bride Co., 117 Ga. 106, cited and followed in City of Thomasville v. Jones, 17 Ga. App. 625; Payne v. Rome Coca-Cola Bottling Co., 10 Ga. App. 762; Sinkovitz v. Peters Land Co., 5 Ga. App. 788.” On this point counsel for defendants cited: Codirell v. Langley Mfg. Co., 5 Ga. App. 322; Hudgins v. Coca-Cola Bottling Co., 122 Ga. 695; Parks Arm. Code, § 5743, and citations under “Res ipsa loquitur.”
E. A. Jones, for plaintiff. Hatton Lovejoy, Frank U. Garrard,, A. S. Bradley, A. H. Thompson, for defendant.